Case 1:19-cv-00804-MN-SRF Document 77 Filed 02/26/21 Page 1 of 15 PageID #: 1482




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 NRT TECHNOLOGY CORP. and                      )
 NRT TECHNOLOGIES, INC.,                       )
                                               )
                Plaintiffs,                    )
                                               )
        v.                                     )
                                               )       Civil Action No. 19-804-MN-SRF
 EVERI HOLDINGS INC. and                       )
 EVERI PAYMENTS INC.,                          )
                                               )
                Defendants.                    )

                                   MEMORANDUM OPINION

 I.     INTRODUCTION

        Presently before the court in this civil action alleging violations of Section 2 of the

 Sherman Antitrust Act, 15 U.S.C. § 2, is the motion of defendants Everi Holdings Inc. and Everi

 Payments Inc. (together, “Defendants”) to disqualify Colby Springer, Polsinelli PC, and

 Polsinelli LLP as counsel for plaintiffs NRT Technology Corp. and NRT Technologies, Inc.

 (together, “Plaintiffs” or “NRT”). 1 (D.I. 57) For the following reasons, Defendants’ motion to

 disqualify Plaintiffs’ counsel is DENIED.

 II.    BACKGROUND

        A. Procedural History

        Plaintiffs filed this action against Defendants on April 30, 2019, alleging violations of

 Section 2 of the Sherman Act. (D.I. 1) Before a responsive pleading was filed, Plaintiffs filed an

 amended complaint on July 15, 2019. (D.I. 7; D.I. 18, Ex. B) The amended complaint

 includes Walker Process and sham litigation antitrust claims relating to prior patent litigation



 1
  The briefing and other filings related to the present motions are found at D.I. 58, D.I. 59, D.I.
 60, D.I. 65, D.I. 66, D.I. 67, D.I. 68, and D.I. 71.
Case 1:19-cv-00804-MN-SRF Document 77 Filed 02/26/21 Page 2 of 15 PageID #: 1483




 between the parties. (D.I. 7 at ¶¶ 50-60) The Walker Process claim alleges that Defendants

 violated the Sherman Act by asserting United States Patent No. 6,081,792 (“the ’792 patent”) 2

 despite knowing that it was acquired through fraud. (Id. at ¶¶ 50-56) The sham litigation claim

 alleges that Defendants violated the Sherman Act by instituting sham litigation against Plaintiffs

 and others. (Id. at ¶¶ 57-60) Both counts are premised on Plaintiffs’ contention that Defendants

 knew the ’792 patent was invalid due to the prior public use of a kiosk that practiced the claimed

 method by Global Cash Access, Inc. (“GCA”). (Id. at ¶¶ 20-49)

        On September 17, 2019, Defendants filed a motion to dismiss the first amended

 complaint for insufficiency of service of process and failure to state a claim. (D.I. 12) The

 following month, Plaintiffs responded to the motion to dismiss and also filed a motion for leave

 to file an amended pleading. (D.I. 18; D.I. 19) Defendants’ motion to dismiss was denied, and

 Plaintiffs’ motion to amend was denied as moot. (D.I. 34; D.I. 45; D.I. 46) Defendants filed an

 answer to the first amended complaint on October 23, 2020. (D.I. 55) The following month,

 Defendants filed the instant motion to disqualify counsel, alleging that lead counsel Colby

 Springer should not be permitted to represent Plaintiffs in this case because Mr. Springer’s

 former law firm previously represented GCA, the predecessor of defendant Everi Payments Inc.

 (“Everi”), in responding to two state department of gaming investigations. 3 (D.I. 57; D.I. 58 at

 1-3)




 2
   The ’792 patent generally describes and claims methods of providing money to an account
 holder at a terminal. Defendant Everi Payments Inc. is the current assignee of the ’792 patent.
 3
   At the time of the previous representation, defendant Everi Payments Inc. (“Everi”) was known
 as Global Cash Access, Inc. (“GCA”), and defendant Everi Holdings Inc. was known as Global
 Cash Access Holdings, Inc. (D.I. 7 at ¶¶ 9-10) Both predecessor entities caused their names to
 be changed effective August 24, 2015. (Id. at ¶ 11) The named inventors of the ’792 patent are
 Robert Cucinotta and Karim Maskatiya. (’792 patent; D.I. 7 at ¶ 23)


                                                  2
Case 1:19-cv-00804-MN-SRF Document 77 Filed 02/26/21 Page 3 of 15 PageID #: 1484




        The motion to disqualify counsel was referred to the undersigned judicial officer for

 resolution on December 4, 2020. (D.I. 62) The motion was fully briefed on January 13, 2021.

 (D.I. 71) The court heard oral argument on the motion on February 25, 2021.

        B. History of the Parties’ Legal Representation

                1. State gaming investigations

        Mr. Springer’s former law firm, Lewis Roca Rothgerber LLP (“LRR”), represented

 GCA from 2008 until at least November 2011 in state regulatory matters, including an issue

 before New Mexico’s gaming authority and an investigation by the Arizona Department of

 Gaming (“ADOG”) into GCA and its founders, Robert Cucinotta, and Karim Maskatiya. 4 (D.I.

 59 at ¶ 3; Ex. 1 at ¶ 2; D.I. 60, Ex. 1 at 5 n.5, 10 n.11; D.I. 7 at ¶ 23) The ADOG investigation

 examined whether GCA had deliberately underpaid interchange fees to banks in the Visa

 network for Wire Transfer Money Order (“WTMO”) transactions between 1999 and 2002. (D.I.

 60, Ex. 1 at 2-4, 33-34) On June 3, 2009, the ADOG sent a letter to GCA (the “2009 letter”)

 indicating its intent to deny renewal of GCA’s state certification to provide gaming services

 based on the results of its investigation, which concluded that the fraudulent underpayments

 amounted to the theft of $26 million which GCA concealed until coming under investigation.

 (Id. at 3, 33) On November 17, 2009, the ADOG and GCA reached a settlement agreement,

 pursuant to which GCA’s state certification was renewed in exchange for payment of fines,

 changes to GCA’s ownership and personnel, and implementation of updated policies and

 controls, among other conditions. (D.I. 66, Ex. A)



 4
   There is no dispute that LRR did not represent Mr. Cucinotta and Mr. Maskatiya in the
 prosecution of the patent application leading to the issuance of the ’792 patent. The face of the
 ’792 patent identifies Mr. Cucinotta and Mr. Maskatiya as inventors of the ’792 patent, and it
 identifies Townsend and Townsend and Crew LLP as counsel in the prosecution of the patent
 application.


                                                  3
Case 1:19-cv-00804-MN-SRF Document 77 Filed 02/26/21 Page 4 of 15 PageID #: 1485




           LRR exchanged confidential and privileged communications with GCA and had access to

 GCA’s confidential information over the course of the legal representation. (D.I. 59 at ¶¶ 4-5;

 Ex. 1 at ¶¶ 3-5) The record indicates that GCA paid LRR over $600,000 in legal fees between

 2008 and 2011. (D.I. 59 at ¶ 6; Ex. 1 at ¶ 7) Mr. Springer joined LRR’s intellectual property

 practice in Menlo Park, California in May 2011. (D.I. 59 at ¶¶ 3, 7; D.I. 68 at ¶ 3) Mr. Springer

 is not barred in Arizona, and his work at LRR did not involve state gaming regulations. (D.I. 68

 at ¶ 5)

                  2. Patent infringement actions

           On May 1, 2015, GCA sued NRT in the United States District Court for the District of

 Nevada, alleging causes of action for infringement of the ’792 patent, unfair competition,

 intentional interference with prospective economic advantage, and deceptive trade practices (the

 “Nevada Action”). (D.I. 7 at ¶ 29; Ex. C) Mr. Springer was one of a team of attorneys from

 LRR representing NRT in the Nevada Action. (D.I. 59 at ¶ 7) On March 25, 2016, the district

 court determined that the ’792 patent was invalid under 35 U.S.C. § 101, and the parties

 subsequently stipulated to dismissal of the remaining claims in October 2017. (D.I. 7 at ¶¶ 34,

 44; Ex. H)

           Three days after filing the Nevada Action, on May 4, 2015, GCA filed a complaint with

 the United States International Trade Commission (“ITC”) alleging that NRT’s gaming-specific

 kiosks infringed the ’792 patent (the “ITC Action”). (D.I. 7 at ¶ 29; Ex. D) Mr. Springer and

 LRR also represented NRT in the ITC Action. (D.I. 59 at ¶ 7) NRT asserted several affirmative

 defenses to GCA’s infringement allegations, including a prior use defense based on the 2009

 letter from the ADOG. (D.I. 60, Ex. 2 at 15-16) Specifically, NRT alleged that the 2009 letter

 showed GCA “was processing transactions no later than 1996 that permitted casino patrons to




                                                  4
Case 1:19-cv-00804-MN-SRF Document 77 Filed 02/26/21 Page 5 of 15 PageID #: 1486




 obtain cash advances from financial institutions after the patrons had met their daily cash-

 advance limit.” (Id. at 16) NRT also alleged that GCA procured the ’792 patent by fraud

 because Mr. Cucinotta and Mr. Maskatiya, the named inventors, were aware of relevant prior art

 but failed to disclose it at the time they submitted the application for the ’792 patent, rendering

 the ’792 patent unenforceable due to inequitable conduct. (Id. at 18) Similarly, NRT’s patent

 misuse defense alleged that Mr. Cucinotta and Mr. Maskatiya concealed material prior art

 systems to procure the ’792 patent, with the intent of asserting the fraudulently acquired patent

 and deterring entry by others into the cash access and cash handling market. (Id. at 19) In

 connection with these defenses, NRT indicated its intention to submit evidence regarding

 licensing refusals from state licensing and gaming agencies involving technologies covered by

 the ’792 patent. (D.I. 60, Ex. 3 at Ex. A at 5)

          During the discovery process in the Nevada and ITC Actions, GCA became aware of

 LRR’s prior representation of GCA in the ADOG investigation and demanded LRR’s immediate

 withdrawal from both actions. (D.I. 60, Ex. 4 at Ex. B) Mr. Springer responded on behalf of

 LRR, declining to withdraw from the representations of NRT based on the position that the

 Nevada and ITC Actions were not sufficiently related to the ADOG investigation to give rise to a

 conflict of interest. (Id., Ex. 4 at Ex. C) GCA then moved to disqualify LRR as NRT’s counsel

 due to LRR’s previous representation of GCA in the ADOG investigation. (D.I. 60, Ex. 5; D.I.

 59 at ¶ 8) Thereafter, the parties stipulated that NRT would withdraw its invalidity and

 unenforceability defenses based on GCA’s alleged prior public use. (D.I. 60, Ex. 4 at Exs. F-K;

 Ex. 6)

          In January 2016, while the Nevada and ITC Actions remained pending, Mr. Springer left

 LRR and joined Polsinelli LLP. (D.I. 68 at ¶¶ 18, 21) Mr. Springer continued to represent NRT




                                                   5
Case 1:19-cv-00804-MN-SRF Document 77 Filed 02/26/21 Page 6 of 15 PageID #: 1487




 in the Nevada Action and the ITC Action. (Id.) On March 22, 2016, the ITC invalidated the

 independent claims of the ’792 patent as indefinite under 35 U.S.C. § 112, and that finding was

 affirmed. (D.I. 7 at ¶ 33; Exs. E-F) The ITC Action was terminated in June 2016 after Everi

 filed an unopposed motion to withdraw the complaint. (Id. at ¶ 33; Ex. G)

 III.   LEGAL STANDARD

        The Court has the inherent authority to supervise the professional conduct of attorneys

 appearing before it, including the power to disqualify an attorney from a representation. See

 United States v. Miller, 624 F.2d 1198, 1201 (3d Cir. 1980). Attorney conduct is governed by

 the ethical standards of the court before which the attorney appears. See In re Corn Derivatives

 Antitrust Litig., 748 F.2d 157, 160 (3d Cir. 1984); Regalo Int'l, LLC v. Munchkin, Inc., 211 F.

 Supp. 3d 682, 686 (D. Del. 2016). The United States District Court for the District of Delaware

 has adopted the Model Rules of Professional Conduct of the American Bar Association. See

 Regalo, 211 F. Supp. 3d at 686; D. Del. LR 83.6(d).

        At issue in the present case are Model Rules of Professional Conduct 1.9 and 1.10. (D.I.

 58 at 8-20) Rule 1.9(a) describes a lawyer’s duty to avoid representations that conflict with the

 interests of former clients:

        A lawyer who has formerly represented a client in a matter shall not thereafter
        represent another person in the same or a substantially related matter in which that
        person’s interests are materially adverse to the interests of the former client unless
        the former client gives informed consent, confirmed in writing.

 Model Rules of Prof’l Conduct (“M.R.P.C.”) r. 1.9(a) (Am. Bar Ass’n 2019). Rule 1.9(b)

 extends the obligations imposed by Rule 1.9(a) to lawyers who have changed firms:

        A lawyer shall not knowingly represent a person in the same or a substantially
        related matter in which a firm with which the lawyer formerly was associated had
        previously represented a client (1) whose interests are materially adverse to that
        person; and (2) about whom the lawyer had acquired information protected by




                                                  6
Case 1:19-cv-00804-MN-SRF Document 77 Filed 02/26/21 Page 7 of 15 PageID #: 1488




         Rules 1.6 and 1.9(c) that is material to the matter, unless the former client gives
         informed consent, confirmed in writing.

 M.R.P.C. r. 1.9(b). To establish that a lawyer’s representation violates Rule 1.9, the moving

 party must show that: “(1) the lawyer had an attorney-client relationship with the former client;

 (2) the present client’s matter is the same or ‘substantially related’ to the matter the lawyer

 worked on for the former client; (3) the interests of the second client are materially adverse to the

 interests of the former client; and (4) the former client did not consent to the representation after

 consultation.” Regalo, 211 F.3d at 686-87 (quoting Intellectual Ventures I LLC v. Checkpoint

 Software Techs. Ltd., C.A. No. 10-1067-LPS, 2011 WL 2692968, at *5 (D. Del. June 22,

 2011); Apeldyn Corp. v. Samsung Elecs. Co., Ltd., 660 F. Supp. 2d 557, 561 (D. Del. 2009)).

         Pursuant to Rule 1.10, an individual attorney’s conflicts of interest are generally imputed

 to all of the other attorneys practicing at the same firm. See M.R.P.C. r. 1.10(a). Even after an

 attorney leaves a firm, the firm may not represent a person with interests materially adverse to

 those of a client represented by the previously-associated attorney if the matter is “the same or

 substantially related to that in which the formerly associated lawyer represented the client” and

 “any lawyer remaining in that firm has information protected by Rules 1.6 and 1.9(c) that is

 material to the matter.” M.R.P.C. r. 1.10(b). In this regard, Rule 1.10 “incorporates the rules for

 disqualification for an individual attorney as spelled out in Rule 1.9 and applies them to [an]

 entire firm[.]” Nemours Foundation v. Gilbane, Aetna, Fed. Ins. Co., 632 F. Supp. 418, 425 (D.

 Del. 1986).

         The Third Circuit has described Rule 1.9 as a “prophylactic rule” to prevent “even the

 potential that a former client’s confidences and secrets may be used against him[,]” to maintain

 “public confidence in the integrity of the bar[,]” and to fulfill a client’s rightful expectation of

 “the loyalty of his attorney in the matter for which he is retained.” Corn Derivatives, 748 F.2d at



                                                    7
Case 1:19-cv-00804-MN-SRF Document 77 Filed 02/26/21 Page 8 of 15 PageID #: 1489




 162. Any doubts about whether disqualification is appropriate should be resolved in favor of the

 moving party to ensure protection of client confidences. See INA Underwriters v. Nalibotsky,

 594 F. Supp. 1199, 1207 (E.D. Pa. 1984); see also Buschmeier v. G & G Invs., Inc., 2007 WL

 4150408, at *7 (E.D. Pa. Nov. 19, 2007). Therefore, disqualification is proper under the

 “substantial relationship” standard “when the similarity in the two representations is enough to

 raise a common-sense inference that what the lawyer learned from his former client will prove

 useful in his representation of another client whose interests are adverse to those of the former

 client.” Regalo, 211 F. Supp. 3d at 687 (quoting Intellectual Ventures I, 2011 WL 2692968, at

 *5); see also Sonos, Inc. v. D & M Holdings Inc., C.A. No. 14-1330-RGA, 2015 WL 5277194, at

 *2 (D. Del. Sept. 9, 2015).

        Nevertheless, disqualification is disfavored, and the moving party bears the burden to

 demonstrate that “continued representation would be impermissible.” Sonos, 2015 WL 5277194,

 at *1 (quoting Talecris Biotherapeutics, Inc. v. Baxter Int'l Inc., 491 F. Supp. 2d 510, 513 (D.

 Del. 2007)). “[V]ague and unsupported allegations are not sufficient to meet this

 standard.” Conley v. Chaffinch, 431 F. Supp. 2d 494, 496 (D. Del. 2006) (quoting Cohen v.

 Oasin, 844 F. Supp. 1065, 1067 (E.D. Pa.1994)). To determine whether disqualification is

 warranted, a court must “carefully sift all the facts and circumstances” in the case, with the

 understanding that disqualification “is never automatic.” Regalo, 211 F. Supp. 3d at 687

 (quoting Intellectual Ventures I, 2011 WL 2692968, at *6); Boston Sci. Corp. v. Johnson &

 Johnson, Inc., 647 F. Supp. 2d 369, 374 n. 7 (D. Del. 2009). The Court must approach motions

 to disqualify counsel with “cautious scrutiny,” mindful of a litigant's right to the counsel of its

 choice. Intellectual Ventures I , 2011 WL 2692968, at *6 (citing Laker Airways, Ltd. v. Pan Am.

 World Airways, 103 F.R.D. 22, 27-28 (D.D.C. 1984)).




                                                   8
Case 1:19-cv-00804-MN-SRF Document 77 Filed 02/26/21 Page 9 of 15 PageID #: 1490




 IV.    DISCUSSION

        A. The Representations Are Not Substantially Related Under Rule 1.9.

        To assess whether the state gaming investigations and Mr. Springer’s representations of

 NRT are substantially related, the court must consider: (1) the nature and scope of the prior

 representation, (2) the nature of the present lawsuit against the former client, and (3) the

 possibility that client confidences were disclosed in the prior representation which could be

 relevant to the present action and potentially damaging to the former client. Madukwe v. Del.

 State Univ., 552 F. Supp. 2d 452, 458 (D. Del. 2008) (citing Satellite Fin. Planning Corp. v.

 First Nat’l Bank of Wilmington, 652 F. Supp. 1281, 1283 (D. Del. 1987)). “[T]he proper

 approach considers both the similarity of the legal issues and the factual issues.” Intellectual

 Ventures I LLC v. Checkpoint Software Techs. Ltd., C.A. No. 10-1067-LPS, 2011 WL 2692968,

 at *9 (D. Del. June 22, 2011). Under this framework, Mr. Springer’s representation of NRT is

 not substantially related to LRR’s representation of GCA in the ADOG investigation.

        Defendants do not dispute that the legal issues in the state gaming investigations are

 different from those at issue in this antitrust action. (D.I. 71 at 1) The ADOG investigation

 addressed the fraudulent underpayment of interchange fees by GCA for cash advances between

 1999 and 2002, in violation of state gaming regulations. (D.I. 60, Ex. 1 at 28-35) The

 investigation did not address any patents or patent applications. (Id.) By contrast, Plaintiffs

 assert federal causes of action under Section 2 of the Sherman Act in the present action,

 including Walker Process and sham litigation claims. (D.I. 7 at ¶¶ 50-60) The relevant time

 period in the ADOG investigation does not overlap with the present action seeking redress for

 sham litigation pursued by Everi between 2015 and 2018 based on alleged infringement of the




                                                   9
Case 1:19-cv-00804-MN-SRF Document 77 Filed 02/26/21 Page 10 of 15 PageID #: 1491




  ’792 patent, which issued from a 1998 patent application despite claiming an invention that had

  been in use since 1996. (D.I. 7 at ¶¶ 20-21, 28-32)

          The focus of Defendants’ argument instead rests on purported factual similarities that

  allegedly render the matters substantially related. (D.I. 71 at 1-2) Defendants emphasize the fact

  that the 2009 letter from the ADOG investigation forms the basis for NRT’s assertion that

  Everi’s patents are invalid and were procured by fraud, and they argue that the matters each

  require an in-depth understanding of the same WTMO technology. (D.I. 58 at 10-11)

  Defendants also allege that Mr. Cucinotta, Mr. Maskatiya, and Everi’s former CEO, Kirk

  Sanford, likely provided confidential information to LRR during the ADOG investigation, and

  these same individuals were identified in NRT’s Rule 16 initial disclosures. (Id. at 12)

          In response, Plaintiffs contend that the factual issues in this matter are not substantially

  related to those at issue in the ADOG investigation, which did not involve the ’792 patent or any

  other patents and which addressed WTMOs in a different context. (D.I. 65 at 14) Plaintiffs

  further allege that there is no overlap in the relevant time periods because the ADOG

  investigation addressed conduct between 1999 and 2002, whereas the instant antitrust action

  focuses on alleged prior use in 1996 and the filing of the application leading to issuance of the

  ’792 patent in 1998 as a basis for sham litigation against NRT beginning in 2015. (Id. at 14-15)

  Plaintiffs note that, while the 2009 letter is relevant to this antitrust case, it is a publicly available

  record showing GCA’s use and sale of WTMOs which does not reflect confidential advice

  rendered by LRR in the ADOG investigation. (Id. at 15, 17)

          References to the WTMO technology in both the ADOG investigation and the present

  case, without more, are insufficient to render the matters substantially related. In the ADOG

  investigation, the WTMO technology was relevant to whether GCA was properly coding WTMO




                                                     10
Case 1:19-cv-00804-MN-SRF Document 77 Filed 02/26/21 Page 11 of 15 PageID #: 1492




  quasi-cash transactions and paying the corresponding interchange fee. (D.I. 60, Ex. 1 at 4-5) In

  contrast, the amended complaint in the present action references WTMO transactions to support

  NRT’s allegation that the cash advance terminals claimed in the ’792 patent were in public use

  more than one year before the patent application was filed in 1998. (D.I. 7 at ¶¶ 20-21) That

  NRT’s amended complaint in this action referenced the technical description of the WTMOs in

  the 2009 letter to establish that those transactions were of the same kind claimed in the ’792

  patent does not render the matters substantially related.

         The cases relied upon by Everi suggest that more is needed than an identity of technology

  to render the matters substantially related. In Innovative Memory Solutions, Inc. v. Micron

  Technology, Inc., the court granted a motion to disqualify counsel because two of the plaintiff’s

  attorneys had previously represented the defendant in seven patent cases and a trade secret case

  focusing on the same NAND flash technology at issue in the patent infringement case before the

  court. C.A. No. 14-1480-RGA, 2015 WL 2345657, at *3 (D. Del. May 15, 2015). The court

  rested its conclusion not only on the identity of the NAND flash technology, but also on the

  identity of the legal issues, the identity of the attorneys involved and the scope of their prior

  representation, and the likelihood that those attorneys learned sensitive confidences about the

  NAND flash technology over the course of the prior representations that could be used against

  the former client in the current representation. Id. at *3-5. By contrast, there is no dispute in this

  case that the legal issues in the prior and present actions are not similar, and Mr. Springer was

  not personally involved in the representation of GCA in the state gaming matters. Moreover, the

  publicly available 2009 letter from the ADOG investigation describing the WTMO technology is

  “generally known” under Rule 1.9(c)(1).




                                                    11
Case 1:19-cv-00804-MN-SRF Document 77 Filed 02/26/21 Page 12 of 15 PageID #: 1493




          In Apeldyn Corp. v. Samsung Electronics Co., Ltd., the court similarly granted the

  defendant’s motion to disqualify plaintiff’s counsel and his law firm based on his previous

  representation of the defendant in patent litigation involving dynamic random access memory

  (“DRAM”) chips while working at a different firm. 660 F. Supp. 2d 557, 559-60, 562 (D. Del.

  2009). The court considered how the same attorney representing the plaintiff in the present

  matter had billed more than 4,000 hours on behalf of the defendant in the prior matter, including

  work on claim construction positions and invalidity positions. Id. at 559. As in Innovative

  Memory Solutions, the Apeldyn court did not consider the similarities in the technology at issue

  in isolation. Instead, the court considered them in conjunction with an assessment of the similar

  legal issues in the two matters and the likelihood that counsel had obtained information from the

  first representation that could prove useful against the former client in the subsequent

  representation. Id. at 562. Here, however, Mr. Springer did not represent GCA in the ADOG

  investigation, and the differences in the legal issues presented in the proceedings reduce the

  likelihood that LRR obtained any confidential information from GCA that could prove useful

  against Everi in this case. See Regalo, 211 F. Supp. 3d at 692 (denying motion to disqualify

  where counsel’s prior representation did not involve patent law generally, let alone work tied to

  the specific patents at issue in the litigation).

          The fact that Mr. Cucinotta, Mr. Maskatiya, and Mr. Sanford were relevant witnesses in

  both the ADOG investigation and the present litigation is likewise insufficient to show that the

  matters are substantially related. In the present action, NRT’s initial disclosures identified Mr.

  Cucinotta , Mr. Maskatiya, and Mr. Sanford as individuals who may have knowledge of

  enforcement of the ’792 patent, Everi’s operations, defenses, information related to the previous

  patent litigation, and financial data including revenue, profits, costs, and projected sales. (D.I.




                                                      12
Case 1:19-cv-00804-MN-SRF Document 77 Filed 02/26/21 Page 13 of 15 PageID #: 1494




  60, Ex. 7 at 5, 8) In contrast, their roles as witnesses in the ADOG investigation focused on their

  knowledge of the mis-coded transactions and underpayment of interchange fees, as opposed to

  the ’792 patent. (Id., Ex. 1 at 6 n.6, 7 n.8, 9-12, 21-26) Because Mr. Springer did not join LRR

  until two years after the conclusion of the ADOG investigation in 2009, Mr. Springer did not

  personally interact with any GCA witnesses during LRR’s representation of GCA in the ADOG

  investigation. (D.I. 66, Ex. A; D.I. 68 at ¶¶ 3, 14-16) Accordingly, it is not plausible to suggest

  that Mr. Springer obtained confidential information from these overlapping witnesses as a result

  of LRR’s representation of GCA in the ADOG investigation. See Madukwe, 552 F. Supp. 2d at

  461 (“[A] conclusion about the possession of [confidential] information may be based on the

  nature of the services the lawyer provided the former client and information that would in

  ordinary practice be learned by a lawyer providing such services.”).

         Based on the nature and scope of the prior and present representations, it is apparent that

  the risk of shared client confidences disclosed in the prior representation being used to Everi’s

  disadvantage in the present representation is minimal. Only three lawyers from LRR represented

  GCA in the ADOG investigation, which ended in 2009, and Mr. Springer did not join the

  California office of LRR until 2011. (D.I. 66, Ex. A; D.I. 67 at ¶ 4; D.I. 68 at ¶ 3) There is no

  indication that LRR advised GCA regarding the ’792 patent or any other patent-related matter,

  and LRR did not prosecute the application leading to the issuance of the ’792 patent. These facts

  confirm that LRR’s representation of GCA in the state gaming investigations was focused and

  narrow, unlike the prior representation considered by the court in EON Corp. IP Holdings LLC v.

  Flo TV Inc., which spanned a period of seven years and covered a broad range of patent-related

  issues. C.A. No. 10-812-RGA, 2012 WL 4364244, at *4 (D. Del. Sept. 24, 2012). Even if some

  information obtained from the prior representation could be relevant to Mr. Springer’s




                                                  13
Case 1:19-cv-00804-MN-SRF Document 77 Filed 02/26/21 Page 14 of 15 PageID #: 1495




  representations of NRT, “there is a relatively low likelihood that confidential information . . .

  gained in the first representation [may be] used to the detriment of the former client in the

  subsequent action” where, as here, the prior representation “did not touch the subject matter of

  these cases to any great extent.” See TQ Delta, LLC v. 2Wire, Inc., C.A. No. 13-1835-RGA et

  al.; 2016 WL 5402180, at *6 (D. Del. Sept. 26, 2016) (declining to disqualify counsel because

  the confidential information, while of some relevance to the action, was not “of such pertinence

  that [the] continued representation . . . would unfairly harm” the movant); see also Regalo Int’l,

  LLC v. Munchkin, Inc., 211 F. Supp. 3d 682, 689 (D. Del. 2016) (concluding that any

  confidences disclosed from the prior representation were not sufficiently relevant to the present

  action or sufficiently detrimental to the former client to warrant disqualification).

          Because Defendants have failed to show that the prior representation is the same or

  substantially related to the present matter, Mr. Springer cannot be disqualified under either Rule

  1.9(a) or Rule 1.9(b).

          B. No Conflict Is Imputed to The Polsinelli Firm Under Rule 1.10.

          Having concluded that Mr. Springer’s representation of NRT in the present case is not

  disqualifying under Rule 1.9 for the reasons set forth at § IV.A, supra, there is no basis to impute

  a conflict of interest to the entire Polsinelli firm under Rule 1.10. See Nemours Found. v.

  Gilbane, Aetna, Fed. Ins. Co., 632 F. Supp. 418, 425 (D. Del. 1986) (“Rule 1.10 incorporates the

  rules for disqualification for an individual attorney as spelled out in Rule 1.9 and applies them to

  the entire firm.”).

  V.      CONCLUSION

          For the foregoing reasons, Defendants’ motion to disqualify counsel is DENIED. (D.I.

  57) An Order consistent with this Memorandum Opinion shall issue.




                                                   14
Case 1:19-cv-00804-MN-SRF Document 77 Filed 02/26/21 Page 15 of 15 PageID #: 1496




         This Memorandum Opinion is filed pursuant to 28 U.S.C. § 636(b)(1)(A), Fed. R. Civ. P.

  72(a), and D. Del. LR 72.1(a)(2). The parties may serve and file specific written objections

  within fourteen (14) days after being served with a copy of this Memorandum Opinion. Fed. R.

  Civ. P. 72(a). The objections and responses to the objections are limited to ten (10) pages each.

  The parties are directed to the court’s Standing Order For Objections Filed Under Fed. R. Civ. P.

  72, dated October 9, 2013, a copy of which is available on the court’s website,

  www.ded.uscourts.gov.



  Dated: February 26, 2021                                    ______________ __________
                                                              Sherry R. Fallon
                                                              United States Magistrate Judge




                                                  15
